DETAILED ACTION
In response to remarks filed on 28 February 2022
Status of Claims
Claims 1-3, 6, 7 and 10-16 are pending;
Claims 1, 2 and 6 are currently amended;
Claims 3 and 7 were previously presented;
Claims 4, 5, 8 and 9 are cancelled;
Claims 10-16 are new;
Claims 1-3, 6, 7 and 10-16 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 28 February 2022 have been fully considered and they are moot since the new limitations require the new grounds of rejection presented herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,914,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the both deal with an inner pipe pulled within an outer pipe in an arcuate path beneath an obstacle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 6, it is unclear how (1) the underground arcuate path is formed and (2) how the second section of product pipe is brought in to connect to the product line at the second position. Both are essential steps. Defining both steps in detail would overcome this rejection and result in an allowable claim. The dependent claims of claim 6 are also rejected for depending on a rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherrington (United States Patent No. 3,996,758) in view of McGillis (United States Patent Application Publication No. 2004/0184885), Rohde et al (United States Patent No. 7,976,243) and Lee et al (United States Patent No. 7,878,270).
As to Claim 1, Cherrington discloses a method for installing a product line (Figure 1, #10) using a casing (Figure 1, #20) along an underground arcuate path beneath an obstacle (Figure 1 shows the arcuate path below a water body), comprising the steps of: 
Installing the product line (Figures 1-7, #10) into the casing (Figures 1-7, #20) for enveloping the product line with the casing (The casing surrounds -i.e. envelopes- the product line) in a first position; 
Installing the casing (Figures 1-7, #20) in tandem with (“Tandem” is defined as “one following or behind the other” according to Dictionary.com. Since the product line is installed following the casing, then it can be interpreted as in tandem) the product line (Figures 1-7, #10) into the underground arcuate path (Figure 1 shows the underground arcuate path below the water body). 
However, Cherrington is silent about wherein a casing pull head is connected to the casing, a product line pull head assembly is connected to the product line, and a pull bracket is connected to said product line pull head assembly and to said casing pull head, pulling the pull bracket for pulling the casing in tandem with the product line into the underground arcuate path to a second position whilst reducing forces of friction and tension on the product line. McGillis discloses pulling a line within a bore beneath an obstacle (Paragraph 0014 states “A further object of the invention is to provide an improved method for trenchless installation accurately of underground pipe utilizing the speed of pulling in a product pipe along the line of a pilot pipe bore”) using a pull head (Figure 10, conical portion attached to 117 opposite cone 116) and a pull bracket (116). Rohde discloses a casing (Figure 10, #9) pulled by a casing pull head (Figure 10, #17, #21) and a line (Figure 10, #5) within the casing pulled by a line assembly pull head (Figure 10, #25) both connected to a pull bracket (Figure 10, #23). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a casing pull head connected to the casing, a product line pull head assembly connected to the product line, and a pull bracket connected to said product line pull head assembly and to said casing pull head, pulling the pull bracket for pulling the casing in tandem with the product line into the underground arcuate path to a second position whilst reducing forces of friction and tension on the product line. The motivation would have been to simplify the installation of the product line by pulling it from one side to the other below the entire arcuate path to ensure the delivery of contents within the product line from one side to the other. 
Furthermore, Cherrington as modified (See above paragraph) is silent about wherein the casing does not extend the full length of the entire underground arcuate path. Lee discloses a casing (112) that does not extend the full length of the entire underground arcuate path (Figure 1D). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the casing not extend the full length of the entire underground arcuate path. The motivation would have been to save material and costs. 
As to Claim 2, Cherrington as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Cherrington as modified is silent about joining a second section of product line to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path; and pulling the second section of product line into the underground arcuate path by continued pulling of the pull bracket which is pulling the casing and the first section of product line in tandem to a third position for spanning the entire underground arcuate path with the first section of product line and second section of product line and not the casing.  McGillis further discloses joining a second section of product line (Figure 9(e), #117. Paragraph 0050 states “Additional sections of product pipe 117 have been pulled in”) to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path (The rightmost section #117 can be interpreted as the lagging end of the product line and the next section attached thereto can be interpreted as the second section) and pulling the second section of product line into the underground arcuate path (Each section is pulled as Paragraph 0050 indicates). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to join a second section of product line to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path; and pulling the second section of product line into the underground arcuate path by continued pulling of the pull bracket which is pulling the casing and the first section of product line in tandem to a third position for spanning the entire underground arcuate path with the first section of product line and second section of product line and not the casing. The motivation would have been to provide a segmented product line for easier replacement of parts in case a segment gets damaged.
As to Claim 3, Cherrington as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Cherrington as modified is silent about further comprising the step of removing the casing from the underground arcuate path beneath the obstacle. Lee discloses the step of removing the casing from the underground arcuate path beneath the obstacle (Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the casing from the underground arcuate path beneath the obstacle. The motivation would have been to leave the product line by itself.
As to Claim 10, Cherrington as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Cherrington as modified is silent about pulling the pull bracket for pulling the casing in tandem with the product line for greater than 3,000 feet of the underground arcuate path.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to contrive any number of desirable ranges for the pulling length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 11, Cherrington as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Cherrington as modified is silent about spanning at least 10,000 feet with the combined first section of product line and the second section of product line.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to contrive any number of desirable ranges for the combined product line length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 12, Cherrington as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Cherrington as modified is silent about Cherrington as modified is silent about further comprising the step of removing the casing from the underground arcuate path beneath the obstacle. Lee discloses the step of removing the casing from the underground arcuate path beneath the obstacle (Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the casing from the underground arcuate path beneath the obstacle. The motivation would have been to leave the product line by itself.
As to Claim 13, Cherrington as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Cherrington as modified is silent about further comprising the step of pulling the pull bracket until a leading end of the casing emerges at an opposite open end of the underground arcuate path (Cherrington: Figure 1).
Allowable Subject Matter
Claims 6, 7 and 10-14 would be allowable if claim 6 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition of solving the pending double patenting issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678